EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jong Park on 24 Feb 2021.

The application has been amended as follows: 
Amendment to the Claims
Withdrawn claims 9 and 18 are canceled.



DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 12 Nov 2020. No claim is amended.

This application is the national stage entry of PCT/KR2017/010666, filed 27 Sep 2017; and claims benefit of foreign priority document REPUBLIC OF KOREA 10-2016-0125514, filed 29 Sep 2016; the claim of foreign priority has been perfected.

Claims 8-18 are pending in the current application.  Claims 9 and 18, drawn to non-elected inventions, are canceled by examiner's amendment herein.  Claims 8 and 10-17 are allowed herein.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Terminal Disclaimer
The terminal disclaimer filed on 12 Nov 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issued on copending Application No. 16/336187 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Rejections Withdrawn
Applicant’s Amendment, filed 12 Nov 2020, with respect that claims 8, 10-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim-Symposia (Kim et al, International Symposium and Annual Meeting of the KSABC, 2017, S5-5, p114, provided by Applicant in IDS mailed 25 Mar 2019, Meeting held June 15-17, 2017) and Kim-Pest (Kim et al., Pest Manag. Sci., 2018, 74, p384-391, of record, Accepted article published: 29 August 2017) has been fully considered and is persuasive, as a certified English translation is made of record and the claim of foreign priority has been perfected. Upon reconsideration of the updated record, Kim-Symposia and Kim-Pest do not qualify as prior art under 35 U.S.C. 102(a)(1).
This rejection has been withdrawn. 

Applicant’s Amendment, filed 12 Nov 2020, with respect that claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim-Pest (Kim et al., Pest Manag. Sci., 2018, 74, p384-391, of record, Accepted article published: 29 August 2017) has been fully considered and is persuasive, as a certified English translation is made of record and the claim of foreign priority has been perfected. Upon reconsideration of the updated record, Kim-Pest do not qualify as prior art under 35 U.S.C. 102(a)(1). 
This rejection has been withdrawn. 

Applicant’s Amendment, filed 12 Nov 2020, with respect that claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim-Pest (Kim et al., Pest Manag. Sci., Caenorhabditis elegans (December 16, 2014), WormBook, ed. The C. elegans Research Community, WormBook, doi/10.1895/wormbook.1.143.2, http://www.wormbook.org, 29 pages, of record) has been fully considered and is persuasive, as a certified English translation is made of record and the claim of foreign priority has been perfected. Upon reconsideration of the updated record, Kim-Pest do not qualify as prior art under 35 U.S.C. 102(a)(1), and the teachings of Holden-Dye et al. alone do not teach or fairly suggest all limitations of the instant invention as claimed.
This rejection has been withdrawn. 

The terminal disclaimer, filed 12 Nov 2020, with respect that claims 8, 10-13 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-18 of copending Application No. 16/336187 (reference application) has been fully considered and is persuasive, as the terminal disclaimer is recorded.
This provisional rejection has been withdrawn. 

The terminal disclaimer, filed 12 Nov 2020, with respect that claims 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6-18 of copending Application No. 16/336187 (reference application) in view of Holden-Dye et al. (Anthelmintic drugs and nematicides: studies in Caenorhabditis elegans (December 16, 2014), WormBook, ed. The C. elegans Research Community, WormBook, doi/10.1895/wormbook.1.143.2, http://www.wormbook.org, 29 pages, of record) has been fully considered and is persuasive, as the terminal disclaimer is recorded.
This provisional rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 8 and 10-17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S LAU/Primary Examiner, Art Unit 1623